DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is response to the reply filed 06/07/2021. 
No claims have been added.
Claims 1-3, 5-14, 16-19, 22, 25 and 29 are pending. 

Response to Arguments
Applicant’s arguments, filed 06/07/2021, with respect to the rejection(s) of claim(s) 1-2, 6-9, 11-13, 25, and 29 under Kessler (US 2007/0049985 A1) in view of Libbey (US 2010/0137929 A1)/Paul (US 6,112,121)/Ries (US 2010/0249869 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jones (US 2006/0030204 A1) in view of Parker (US 2011/0071593 A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 6-9, 11-13, 16-19, 22, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Jones (US 2006/0030204 A1) [cited previously].
Re. claim 1, Jones teaches a medical device (abstract) comprising: 
a first portion comprising: 
a first insertion hole to removably receive a first connector portion of a medical elongate element, the first insertion hole comprising a closed end and an opposite open end (figure 4A-4B, lead 120 inserts into the hole, while closed end located distal to the lead insertion hole); 
an external surface which comprises a first position indicator, wherein the first position indicator is positioned to be visibly juxtaposed relative to the first operative element of the medical elongate element when the medical elongate element is fully inserted in the first insertion hole (figures 4A-B, paragraph 0028 - lead 120 inserts into the header assembly containing the insertion hole, lead 120 becomes visible through alignment indicator 311 to ensure proper insertion).

Re. claim 2, Jones further teaches wherein the medical device comprises an implantable electronic medical device and the elongate element comprises a lead including at least one electrically conductive element, and wherein the lead optionally comprises at least one of a sensing lead and a stimulation lead (paragraph 0005 – lead 120 contains electrodes 121 to provide stimulation pulses).

Re. claim 6, Jones further teaches wherein the first position indicator comprises a protrusion (figure 4A-B, alignment indicator 311 protrudes from insertion handle 122).

Re. claim 7, Jones further teaches wherein the first position indicator is located proximal to at least one sealing element of an elongate element upon full insertion of the elongate element into the first insertion hole (paragraph 0032 – mark or ring on the lead are demarcations used to indicate full lead insertion).

Re. claim 8, Jones further teaches wherein the first portion is made of a translucent material, and wherein the first position indicator comprises the same color as the translucent material from which the first portion is formed (paragraph 0032 – alignment indicator can be translucent).

Re. claim 9, Jones further teaches wherein the first position indicator is defined solely by an absence of, or addition of, the same material from which the first portion was formed (paragraph 0008 – invention can be made of a biocompatible silicon rubber; paragraph 0032 – alignment indicator can be translucent).

Re. claim 11, Jones further teaches wherein the first operative element comprises an electrically conductive element (paragraph 0005 – lead 120 contains electrodes 121 to provide stimulation pulses).

Re. claim 12, Jones further teaches the medical device of claim 11 comprising: 
a second portion comprising circuitry to which the electrically conductive element of the elongate element is to be electrical communication via the first portion (figure 4A, medical device body 410; paragraph 0027).

Re. claim 13, Jones further teaches wherein the first operative element comprises at least one seal element (paragraph 0032 – mark or ring on the lead are demarcations used to indicate full lead insertion).

Re. claim 16, Jones further teaches the device comprising: 
a vent extending through the first portion between the insertion hole and an aperture exposed at the external surface of the first portion (figure 3-4, cavities 321-322 on the header next to insertion hole).

Re. claim 17, Jones further teaches wherein the aperture comprises part of the first position indicator (paragraph 0026 – cavities 321 provide tactile feedback for lead insertion, while indicator 311 provides visual feedback).

Re. claim 18, Jones further teaches wherein the first position indicator comprises a recess in which the aperture is formed (figures 3-4, cavities 321-322). 

Re. claim 19, Jones further teaches wherein the vent directly intersects with the recess of the insertion hole (figures 3-4, cavities 321-322 intersect with the insertion hole/orifice 312).

Re. claim 22, Jones further teaches wherein the vent is located at a distance, as measured from the closed end of the insertion hole, within one-quarter of the full length of the insertion hole (figures 3-4, cavities 321-322 are line along variable distances from the insertion hole).

Re. claim 25, Jones further teaches wherein the first position indicator is located between the respective closed and open ends of the first insertion hole (figure 4A-B), and wherein the first position indicator has a location no more than about one-quarter of a length of the first insertion hole from the closed end of the first insertion hole (figure 4B, indicator 311 about a quarter of the insertion hole length).  

Re. claim 29, Jones further teaches comprising at least one of:  
the first position indicator being located at generally the same position as at least one sealing element of an elongate element upon complete insertion of the elongate element into the first insertion; and 
the first position indicator being located proximal to at least one sealing element of an elongate element upon full insertion of the elongate element into the first insertion hole (paragraph 0032 – ring of mark on a lead are demarcations used to signify full lead insertion in indicator 311; figures 4A-B) hole (figure 4A, contacts 60 [indicators] are proximal to sealing members 48 of the lead 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2006/0030204 A1)  as applied to claims 1-2, 6-9, 11-13, 16-19, 22, 25, and 29 above, and further in view of Lessar (US 2011/0004124 A1) [cited previously].
Re. claim 3, Jones teaches all of the elements of the claimed invention as stated above, but does not teach the elongate element comprises a catheter and the medical device comprises a fluid delivery device such that insertion of the catheter into the insertion hole establishes at least fluidic connection between the fluid delivery device and the catheter, and wherein the fluid delivery device optionally comprises a drug pump device.
Lessar teaches a medical device wherein the elongate element comprises a catheter and the medical device comprises a fluid delivery device such that insertion of the catheter into the insertion hole establishes at least fluidic connection between the fluid delivery device and the catheter, and wherein the fluid delivery device optionally comprises a drug pump device (paragraph 0074 – IMD 60 includes a therapy delivery module 66 to include a fluid (drug) pump coupled to a delivery member 74, which may be a catheter).
Jones and Lessar are analogous arts as they are both within the field of medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Jones to incorporate the catheter/drug pump of Lessar in order to properly administer therapeutic agents such as drugs to treat conditions such as chronic pain and epilepsy (paragraph 0003).

Claim 5, 10 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2006/0030204 A1) as applied to claims 1-2, 6-9, 11-13, 6-19, 22, 25, and 29 above, and further in view of Parker (US 2011/0071593 A1). 
Re. claim 5, Jones discloses the medical device as stated above, but does not disclose the position indicator comprising a recess. 
Parker discloses a medical device wherein the first position indicator comprises a recess (figure 8C, alignment indicator 138 is a recess). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the position indicator of Jones to incorporate the recessed indicator as taught by Parker to obtain the predictable results of ensuring proper lead insertion into the medical device.

Re. claims 10 and 14, Jones discloses wherein the external surface of the first portion comprises a second position indicator to be visibly juxtaposed relative to a second operative element of the elongate element when the elongate element is fully inserted in the first insertion hole, and optionally both of the first and second position indicators comprise at least one of a recess and a protrusion; wherein the first portion comprises a second insertion hole separate from, and independent of, the first insertion hole, wherein the second insertion hole is to receive a second elongate element, and wherein the external surface of the first portion comprises a second position indicator to be visibly juxtaposed relative to a first operative element of the second elongate element when the second elongate element is fully inserted in the second insertion hole (figures 9-10 discloses two separate and independent insertion holes with alignment indicators of a protruding nature for two different elongate elements), but does not disclose the recessed indicator as taught by Parker as stated above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the position indicator of Jones to incorporate the recessed indicator as taught by Parker to obtain the predictable results of ensuring proper lead insertion into the medical device.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ries (US 5,766,042) discloses a medical device with a connector header with a translucent connector assembly with an external visual indicator to ensure proper and complete insertion of the lead.
[cited previously] Verzal (US 2015/0157853 A1) teaches lead connections on a connective port/header with vents to allow airflow. 
[cited previously] Deininger (US 2009/0018601 A1) teaches a connector header allowing two lead receptacles. 
[cited previously] Stevenson (US 2008/0071313 A1) teaches a medical device comprising an external device of a drug pump, applicable with catheters. 
[cited previously] Kast (US 2003/0163171 A1) teaches a medical device with a lead connector allowing two lead receptacles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792